Citation Nr: 0501629	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for lumbar spine 
degenerative disc disease.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge in January 2004.


FINDINGS OF FACT

1.  Service connection for disc degeneration was denied in 
August 2000.  The veteran was informed of the decision and of 
his appeal rights in September 2000.

2.  Since that time, evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.

3.  A degree of lumbar spine disability was caused by the 
veteran's service-connected left foot plantar fasciitis with 
hammertoes.


CONCLUSIONS OF LAW

1.  The RO's August 2000 decision denying service connection 
for disc degeneration is final.  New and material evidence 
has been received since the RO's August 2000 decision and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

2.  An increase in lumbar spine degenerative disc disease 
disability was proximately due to the veteran's 
service-connected left foot plantar fasciitis.  
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a VCAA letter to the veteran in February 2002 and 
an assistance letter to the veteran in June 2003.  This claim 
is being granted.  Accordingly, any VCAA omissions are of no 
prejudice to the veteran.

Analysis

Service connection is in effect for plantar fasciitis of the 
left foot with hammertoes, postoperative.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2004).  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2000, the RO denied service connection for disc 
degeneration as secondary to the veteran's service-connected 
disability of plantar fasciitis of the left foot with 
hammertoes.  In September 2000, the veteran was notified of 
the decision and of his right to appeal.  He did not timely 
appeal the decision.  Accordingly, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

In the August 2000 decision, the RO noted that the veteran 
had submitted an October 1999 statement from Dr. V. which 
indicated that the veteran had disc degeneration and that the 
alteration of the mechanics of the veteran's walking due to 
his service-connected left foot may have caused some of the 
difficulty with the low back.  In denying service connection, 
the RO noted that the veteran had been notified in July 2000 
that a VA examination was scheduled and that he failed to 
report for the examination in August 2000.  See 
38 C.F.R. § 3.655.  It also noted that there was no 
conclusive evidence that the veteran's service-connected left 
foot condition either aggravated or caused his disc 
degeneration.

When a claim has been denied and the decision becomes final, 
new and material evidence is sufficient to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Effective August 29, 2001, 38 C.F.R. § 3.156 was amended to 
read as follows: 
§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The veteran's application to reopen was received in January 
2002.  Accordingly, new 38 C.F.R. § 3.156 applies.  

Since the August 2002 decision, the following evidence has 
been received.  

In January 2002, Dr. V. stated that he continued to feel that 
it was certainly within the realm of possibility that the 
veteran's degeneration in his lower back was related to his 
service-connected left leg injury.

A VA examiner in early March 2002 examined the veteran and 
indicated that due to the way the veteran was walking and the 
way his left foot was functioning, it was causing internal 
femoral rotation which causes a forward pelvic tilt which can 
cause pressure on the hip and on the spine.  The doctor felt 
that the mechanics of the veteran's walking due to his foot 
problems could be a contributing factor and an aggravation to 
the degenerative disc disease of his lumbar spine.  

Another VA examiner in March 2002 indicated that the fact 
that the veteran could not walk correctly because of his foot 
injury increases the chance that he will have back pain of a 
musculoskeletal nature.  He felt that at least a part of the 
veteran's back pain may be attributed this.  He stated that 
he would apportion 50 percent of the veteran's back pain to 
the fact that the veteran is walking with a limp secondary to 
his injury.   

In January 2003, H.R.R., M.D. stated that they had been 
predominantly treating the veteran for back pains and that 
they had been related to a number of issues, most 
particularly the disks and posterior elements in his back.  
He noted that the veteran had had a partial amputation of his 
left foot which had greatly changed the mechanics of his 
gait.  Dr. R. believed that it was reasonable to assume that 
the changes in the mechanics of his gait had contributed to 
the spondylosis and the dysfunction that he suffers in his 
back, and that it played some role in the issues which they 
were dealing with now.  

Another VA examiner examined the veteran in July 2003.  The 
examiner noted that the veteran ambulated slowly with a 
bizarre gait, bearing weight on the left foot about twice as 
long as on the right.  She reported that the veteran's weight 
was distributed to the far lateral side of each foot, causing 
a lateral swaying motion to the lower back.  The left foot 
was inverted and laterally rotated.  The left plantar surface 
was notable for a skin graft extending along the area of the 
medial plantar fascia, leaving a margin of 2.5 cm of normal 
plantar tissue along the lateral edge on which he bore 
weight.  The graft site was exquisitely tender and there was 
a mild hallux valgus deformity.  The left toes were notably 
shorter than the right, and the left 2nd toe which was 3/4 
centimeter shorter than the right 2nd toe.  The impression 
was that it was as likely as not that disc disease is related 
to altered gait caused by left foot disability.

A VA examination was conducted by an orthopedist in September 
2003.  The orthopedist examined the veteran and stated that 
his examination agreed with the July 2003 VA examination.  
After examining the veteran and observing him walk and 
reviewing his X-rays as well as the early March 2002 VA 
examination report, he found the following:  That the veteran 
does have longstanding history of back pain and associated 
lumbar degenerative disc disease throughout his entire lumbar 
spine.  However, there was no indication that his altered 
gait had caused his lumbar spondylosis.  This spondylosis was 
a degenerative process which happens over a period of many 
years and is affected only by known risk factors.  Included 
in them are a poor physical fitness level; increased high 
level recreational activities such as gymnastics; 
occupational factors including bending, stooping, twisting, 
heavy lifting, prolonged sitting, and vibration; and 
underlying medical conditions including inflammatory 
arthritis, severe spinal deformity, or lumbar segmental 
instability with stenosis.  The orthopedist was sure that the 
veteran's limp caused him pain when he ambulates.  However, 
it was his opinion that it was not causing the veteran's 
spondylosis.  

In January 2004, the veteran testified before the undersigned 
that if he walks for a long period of time, the pain in his 
back increases because of his foot.  

The evidence received since the August 2000 decision is new 
and material evidence.  There was previously evidence of a 
possible relationship between the veteran's service-connected 
left foot disability and his low back disability, and the 
veteran had failed to report for a VA examination.  See 
38 C.F.R. § 3.655.  Since then, evidence of a probable 
relationship as to degree of disability (aggravation) has 
been received.  Accordingly, the claim is reopened.  

When a claim is reopened, it is reviewed on the merits, with 
all the evidence, both positive and negative, being weighed.  

The evidence including private and VA examination reports 
shows that the veteran has an altered gait as a result of his 
service-connected left foot disability. 

The issue before the Board is whether any degree of low back 
disability is proximately due to or the result of a 
service-connected disease or injury.  The regulation does not 
state that disease or injury has to due to a 
service-connected disease or injury in order for service 
connection to be granted fot it.  Rather, the regulation 
requires only proximate causation of disability, an inability 
to pursue an occupation.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1997).  This includes an increase in disability.  Allen.  

The evidence establishes that the veteran is 
service-connected for a lower extremity impairment that 
causes a gait impairment.  Although one VA examiner 
determined that the gait impairment did not cause a 
particular low back diagnosis, that is only one factor to 
consider.  The overwhelming evidence establishes that there 
is an increase in low back disability due to the altered 
gait.  There is no reason to discredit these opinions, since 
there is no negative evidence refuting the opinions.  Direct 
causation of an underlying disease process and the impairment 
resulting therefrom are separate issues.  

Lastly, the decision of September 23, 2003 contains the 
following statement:  "Since the issue is whether your left 
foot injury caused the underlying back disability (i.e., 
spondylosis) the apportionment of back pain to various causes 
is irrelevant to the question at hand.  This statement is 
inconsistent with regulations and inconsistent with decisions 
of the Court.  

There is satisfactory evidence that the veteran's altered 
gait from his service-connected left foot disability causes 
low back disability.

In light of the above, service connection for lumbar spine 
degenerative disc disease is granted.  

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The claim of entitlement to service connection for lumbar 
spine degenerative disc disease is reopened based on new and 
material evidence.

Entitlement to service connection for increase in lumbar 
spine degenerative disc disease disability is granted.  





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


